TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00110-CV



                         Ian Hancock and Denise Davis, Appellants

                                              v.

             Advanced Indoor Remediation LLC, d/b/a Air by EMC, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
     NO. D-1-GN-07-003245, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                          MEMORANDUM OPINION


              Ian Hancock and Denise Davis have filed Appellants’ Unopposed Motion to Dismiss

Appeal. We grant the motion and dismiss this appeal.




                                           G. Alan Waldrop, Justice

Before Chief Justice Jones, Justices Waldrop and Henson

Dismissed on Appellants’ Motion

Filed: July 14, 2009